Graves, J.
It is provided in the statute concerning courts held by justices of the peace, that if the plaintiff shall be a non-resident of the county, a summons may be made returnable not less than two nor more than four days from the date thereof, and shall be served at least two days before the time of appearance mentioned therein. Comp. L. § 5264. The plaintiffs in this case being non-residents began the action by summons issued June 25, 1879, and returnable on the 27th and served on the 25th, and the justice sustained the proceeding notwithstanding' the defendant’s objection seasonably made. The circuit court on special appeal ruled that the process was erroneous and reversed the judgment. This was correct. Sallee v. Ireland 9 Mich. 154; Warren v. Slade 23 Mich. 1; Powers' Appeal 29 Mich. 504.
The judgment is affirmed with costs.
The other Justices concurred.